Citation Nr: 1539152	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to December 1945.  He died in May 2010.  The appellant is the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

A March 2014 lay statement was added to the electronic claims file after the issuance of the January 2014 statement of the case without a waiver of RO review.  However, as this evidence is not relevant, pertinent, or is essentially duplicative, this case does not need to be remanded for RO review.  38 C.F.R. §§ 19.31, 20.1304 (2015).


FINDING OF FACT

Probative evidence of record does not show that VA hospital treatment in May 2010 resulted in the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in May 2010 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 
§ 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

With regard to the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151, the appellant was provided a notification letter in September 2010 that satisfied the duty to notify provisions before the initial adjudication of the claim in March 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds; Hupp v. Shinseki, 329 Fed. App. 277 (2009).  

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's Surgeon General's Office (SGO) records, service personnel records, and VA treatment records.  The RO has attempted to obtain the Veteran's service treatment records.  In response to the requests for those records, the National Personnel Records Center (NPRC) indicated that the records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  

In a March 2011 VA Memorandum, the RO detailed its attempts to obtain the service treatment records, concluding that the Veteran's service treatment records were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted.  The RO informed the appellant that same month, advising her of the unavailability of the Veteran's service treatment records.  The Board acknowledges that VA has a heightened duty to assist the appellant in developing her claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In addition, VA medical opinions with respect to the claim on appeal were obtained in December 2010 and January 2011.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 VA medical opinion obtained in this case is more than adequate.  In particular, the examiner considered the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant has asserted that injuries received from the Veteran's fall in May 2010 while hospitalized at Lake City VA Medical Center (VAMC) contributed to his death just days later in May 2010.

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361 (2015).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (finding that the language of statute was plain and did not require showing of fault).  Since the appellant filed her claim after that date, she must show a degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability or death exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

In an April 2010 VA treatment record, the Veteran reported a prior fall in March 2010 without injury that did not require medical attention.  He was noted to be a moderate fall risk in May 2010.  He was admitted to Lake City VAMC in May 2010 with a constellation of historic problems, including vascular dementia with delusions, legally blind, unstable angina, insomnia, CHF, benign prostate hypertrophy, CAD, GERD, cerebrovascular accident, chronic renal insufficiency, carotid stenosis, orthostatic hypotension, anxiety disorder, peripheral vertigo, depression, hypothyroidism, and COPD.  At that time, he was admitted to the VAMC primarily for community acquired pneumonia (CAP) with concomitant delirium.

A May 2010 VA hospital discharge summary listed principal diagnoses of pneumonia infection, confusion, and fall.  It was indicated that the Veteran was hospitalized for evaluation of coughing, weakness, and confusion.  He was managed on intravenous medicines to treat his lung infection.  He fell out of bed on May 25, 2010, hurting his head and right eye while hospitalized.  He was noted to sustain a right periorbital contusion with supraorbital laceration of approximately 2.5 centimeters as well as right infraorbital tissue tear.  A computed tomography (CT) scan of his head/eye was noted to show no serious problems.  The May 2010 head CT scan report revealed moderately marked cerebral cerebella and pontine atrophy with no interval change, compatible with Veteran's age, and no acute intracranial pathology, mass, or change since the previous examination in July 2009.  It was noted that the bruising to his right eyelids would slowly improve.  He was shown to be under close observation due to high fall risk and poor safety awareness.  He was discharged from the hospital to home the next day with resolving periorbital hematoma with no edema, inability to visualize orbit globe, and no discharge.

The Veteran died suddenly at home in May 2010 a few days after his hospital discharge.  His certificate of death lists the immediate cause of death as natural causes.  Other significant conditions contributing to death but not resulting in underlying cause of death were listed as hypertension (HTN), congestive heart failure (CHF), and coronary artery disease (CAD).  At the time of his death, service connection was in effect for bilateral hearing loss and tinnitus. 

In June 2010, the appellant submitted a claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2010.  She asserted that the Veteran received a severe head injury while hospitalized at the VAMC in Lake City, Florida, prior to being discharged in May 2010.  It was indicated that the Veteran died at home a few days later.  The appellant contended that the Veteran's injury was a contributing factor of his death.

Pursuant to the appellant's claim for benefits under 38 U.S.C.A. § 1151, the RO requested an opinion from a VA examiner.  In a December 2010 VA medical opinion, the examiner opined that the Veteran's death was not caused by or a result of a fall.  In a January 2011 addendum, after reviewing the record, the examiner again opined that the Veteran's death in May 2010 was not caused by or the result of a fall on May 25, 2010, at Lake City VAMC.  In the cited rationale, the VA examiner commented that a head CT was performed on the day of the fall.  When compared to a prior CT from July 2009, the May 2010 head CT was noted to show no change since the previous exam and to reveal moderately, marked cerebral cerebella and pontine atrophy with no interval change compatible with Veteran's age as well as no acute intracranial pathology or mass.  The examiner highlighted that after the fall, the Veteran's vitals and neurological exams were both stable.  It was noted that there was no coma or evidence for continuous deterioration after the fall.

In additional lay statements of record, the appellant indicated that the Veteran was given three stitches above his right eye, which was accompanied by considerable swelling and discoloration in May 2010.  She reported that those injuries were still in evidence at the time of Veteran's death.  She continued to contend that the fall injury included severe head trauma that was of a nature that likely contributed to the Veteran's death six days later.  She further asserted that his condition deteriorated perceptibly during that short period of time, despite his having been released by the hospital.  Additional family members submitted statements in 2011 and 2014, noting that the Veteran's injuries were still apparent at his funeral. 

Upon consideration of the totality of the evidence of record, the Board finds that entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's cause of death is not warranted.  Cumulative evidence of record discussed above does not establish that the Veteran's death was caused by VA treatment in May 2010.  The Board highlights the January 2011 VA examiner clearly determined that the Veteran's death in May 2010 was not caused by or the result of a fall on May 25, 2010, at Lake City VAMC.  The VA examiner based the January 2011 opinion on a review of the record, discussing the medical evidence of record and providing a detailed rationale for his stated opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the appellant nor her representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the January 2011 VA physician's conclusions.

The only evidence of record which related the Veteran's death to VA treatment in May 2010 is the statements made by the appellant.  She is capable of observing symptoms related to the Veteran's fall injuries in May 2010 and the Board ultimately finds statements from the appellant in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, the appellant's statements as to the whether the Veteran's fall injuries in May 2010 caused or contributed to the Veteran's death are not competent evidence, as the appellant is not qualified to draw medical conclusions.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's cause of death and whether the Veteran's death was related injuries sustained during VA medical treatment in May 2010 falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

There are three elements required to establish DIC benefits pursuant to 38 U.S.C.A. § 1151:  (a) the Veteran's death; (b) a causal nexus between the VA treatment and the Veteran's death; and (c) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  As medical evidence of record does not show that there was a causal nexus between VA treatment and the Veteran's death, whether the proximate cause of the Veteran's death was the result of fault or a finding of an unforeseen circumstance is irrelevant in this appeal based on the foregoing discussion. 

The criteria to establish entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2010, have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in May 2010, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment in May 2010 is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


